
	
		II
		111th CONGRESS
		1st Session
		S. 1253
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Corker (for himself,
			 Mr. Nelson of Florida,
			 Mrs. Shaheen, Ms. Snowe, Mr.
			 Isakson, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To address reimbursement of certain costs to automobile
		  dealers.
	
	
		1.Short titleThis Act may be cited as the
			 Automobile Dealers Assistance Act of
			 2009.
		2.Reimbursement of
			 automobile distributors
			(a)In
			 generalNotwithstanding any
			 other provision of law, any funds provided by the United States Government, or
			 any agency, department, or subdivision thereof, to an automobile manufacturer
			 or a distributor thereof as credit, loans, financing, advances, or by any other
			 agreement in connection with such automobile manufacturer’s or distributor’s
			 proceeding as a debtor under title 11, United States Code, shall be conditioned
			 upon use of such funds to fully reimburse all dealers of such automobile
			 manufacturer or manufacturer’s distributor for—
				(1)the cost incurred
			 by such dealers during the 9-month period preceding the date on which the
			 proceeding under title 11, United States Code, by or against the automobile
			 manufacturer or manufacturer’s distributor is commenced, in acquisition of all
			 parts and inventory in the dealer’s possession on on the same basis as if the
			 dealers were terminating pursuant to existing franchise agreements or dealer
			 agreements; and
				(2)all other
			 obligations owed by such automobile manufacturer or manufacturer’s distributor
			 under any other agreement between the dealers and the automobile manufacturer
			 or manufacturer’s distributor arising during that 9-month period, including,
			 without limitation, franchise agreement or dealer agreements.
				(b)Inclusion in
			 termsAny note, security agreement, loan agreement, or other
			 agreement between an automobile manufacturer or manufacturer’s distributor and
			 the Government (or any agency, department, or subdivision thereof) shall
			 expressly provide for the use of such funds as required by this section. A
			 bankruptcy court may not authorize the automobile manufacturer or
			 manufacturer’s distributor to obtain credit under section 364 of title 11,
			 United States Code, unless the credit agreement or agreements expressly
			 provided for the use of funds as required by this section.
			(c)Effectiveness
			 of rejectionNotwithstanding any other provision of law, any
			 rejection by an automobile manufacturer or manufacturer’s distributor that is a
			 debtor in a proceeding under title 11, United States Code, of a franchise
			 agreement or dealer agreement pursuant to section 365 of that title, shall not
			 be effective until at least 180 days after the date on which such rejection is
			 otherwise approved by a bankruptcy court.
			
